Exhibit 10.6

AMENDMENT TO LEASE AGREEMENT

[BRANCH LEASE]

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
January 7, 2016, by and between RBC Center II, GP (“Landlord”), a Tennessee
general partnership, successor-in-interest to RBC Center II, LLC, and Reliant
Bank (“Tenant”), a Tennessee state-chartered bank.

WITNESSETH

WHEREAS, RBC Center II, LLC and Tenant entered into that certain Lease Agreement
dated as of April 1, 2010, also known as the Branch Lease, as amended by that
certain Amendment to Lease Agreement dated June 1, 2011, with an effective date
of April 1, 2010 (the “Lease Agreement”); and

WHEREAS, Landlord and Tenant have agreed to (i) extend the Expiration Date of
the Lease from April 1, 2020 to April 1, 2026; and (ii) amend the Base Rental
Adjustment to one percent (1%) per annum.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings set
forth in the Lease Agreement.

2. Section 1(f) of the Lease is hereby deleted in its entirety and in lieu
thereof shall read as follows:

 

  “(f) EXPIRATION DATE.

The Expiration Date of the Lease is April 1, 2026.”

3. Section 1(m) of the Lease is hereby deleted in its entirety and in lieu
thereof shall read as follows:

 

  “(m) RENEWAL OPTION.

Tenant shall have the option, upon six (6) months’ prior written notice to
Landlord, to renew the term of this Lease for one (1) renewal period of ten
(10) years, commencing at midnight on the date on which the original term of
this Lease expires, provided Tenant also agrees to renew the Operations Lease
for an identical renewal term. If Tenant renews this Lease and if Tenant
concurrently exercises its option to renew the Operations Lease, the rental rate
applicable during the renewal term will be equal to the Base Rental plus the
Base Rental Adjustment.”

 

1



--------------------------------------------------------------------------------

4. Section 4 of the Lease Agreement is hereby deleted in its entirety and in
lieu thereof shall read as follows:

 

  “4. BASE RENTAL ADJUSTMENT.

The Base Rental Adjustment shall be determined as of each anniversary of the
Commencement Date of the Lease Term in the manner hereinafter provided (each
such date being hereinafter called an “Adjustment Date,” and each one (1) year
period from any given Adjustment Date through the day before the next succeeding
Adjustment Date being herein called an “Adjustment Period”). Each such Base
Rental Adjustment shall be payable in monthly installments in advance on the
first day of every calendar month during the Adjustment Period for which such
Base Rental Adjustment was determined. Landlord shall notify Tenant in writing
of the monthly amount of the Rental Adjustment for each Adjustment Period as
soon as practicable. For each Adjustment Period, the Base Rental Adjustment
shall be an amount equal to the difference between (a) the original Base Rental
and (b) the amount that the Base Rental would be if increased on each Adjustment
Date by one percent (1%) per annum, compounded.”

5. Landlord and Tenant agree that the Base Rental Adjustment as amended by this
Amendment shall apply to the determination of the Base Rental Adjustment for the
lease year beginning April 1, 2016 and ending March 31, 2017.

6. Except as provided in this Amendment, all of the terms and conditions of the
Lease Agreement shall remain in full force and effect. The validity,
construction and enforcement hereof shall be determined according to the
substantive laws of the State of Tennessee.

7. This Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective the
day and year first above written.

 

LANDLORD:

 

RBC CENTER II, GP successor by

merger to RBC CENTER II, LLC

 

By: /s/ David Paradise

 

Its: Member

  

TENANT:

 

RELIANT BANK

 

By: /s/ J. Daniel Dellinger

 

Its: EVP, Chief Financial Officer

 

2